Citation Nr: 1103845	
Decision Date: 01/31/11    Archive Date: 02/08/11

DOCKET NO.  09-49 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for residuals of cold 
injuries of the bilateral hands.

2.  Entitlement to service connection for residuals of cold 
injuries of the bilateral feet.

3.  Entitlement to service connection for bilateral knee 
osteoarthritis.

4.  Entitlement to service connection for a pulmonary disorder, 
to include asthma, chronic obstructive pulmonary disease (COPD), 
and emphysema.

5.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of right wrist carpel tunnel release surgery (claimed 
as right hand residuals).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1954 to August 
1956.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from August 2008 and January 2009 rating decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO), 
which denied entitlement to the above noted benefits.  The 
Veteran timely appealed those issues.

The Veteran and his spouse testified at a hearing before a 
Decision Review Officer (DRO) in June 2010; a transcript of that 
hearing is associated with the claims file.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.




REMAND

The Board notes that the Veteran's complete service treatment 
records, including his entrance and separation examination are 
not of record.  However, there is also a formal finding in the 
claims file that further searches for such records would be 
futile as they were fire-related.  That notwithstanding, it 
appears that the RO asked the Joint Service Records Research 
Center (JSRRC) to search records from the Surgeon General's 
Office, as well as from the Veteran's unit's morning and sick 
reports, for a notation of treatment.  Such was requested in a 
March 2008.  However, the June 2008 response indicates that such 
a search had to be confined to a 3-month timeframe.  No follow-up 
was conducted in this case, and the Board finds that such should 
be completed on remand.  See 38 U.S.C.A. § 5103A(b) (West 2002); 
38 C.F.R. § 3.159(c) (2010).

Additionally, the Veteran has indicated that he was stationed in 
Korea from September 1955 to August 1956.  He served during the 
winter, at which time it was -60 degrees.  He further stated that 
he served on the frontlines of the Demilitarized Zone (DMZ), 
kneeling in foxholes for four hours a day.  He stated that his 
unit stayed in "pup tents" because there were no barracks built 
at that time.  He had to wear multiple layers of clothing in 
order to stay warm, and at one point was pulled off the frontline 
because he was "coughing too much."  He indicated that he did 
not seek treatment for any cold injuries in service, though he 
sought treatment for his breathing trouble, was given a pill and 
returned to the frontline.  He stated he was told the hospital 
was too far away for him to seek treatment there.  

The Veteran's available service treatment records are void of 
complaints of, treatment for or diagnoses of any hand, feet or 
knee disorders.  Additionally, his entrance examination 
demonstrated normal hands and knees.  Regarding the feet, the 
examination noted non-symptomatic third degree pes planus.  The 
Veteran also was noted on entrance in April 1954 as having 
abnormal lungs and chest.  The description indicated "acute cold 
with occasional rales; negative chest x-ray."  The Veteran's 
chest, lungs, feet, knees and hands were all noted as normal on 
separation in August 1956.

Also during his hearing, the Veteran stated that he has had 
chronic colds and asthma since service, which was first diagnosed 
in 1958-though the Veteran and his spouse both indicate that he 
did not seek treatment for that condition until the 1970s.  He 
also reported current numbness in his hands and feet, as well as 
arthritis in his knees.  The Board notes that the Veteran is 
currently diagnosed with COPD, asthma, emphysema, and bilateral 
osteoarthritis of the knees.  VA treatment records, however, do 
not disclose any treatment or complaints of any foot problems 
during the appeal period.  Moreover, the post-service clinical 
records disclose that the Veteran has had numbness in his hands 
attributable to right wrist carpel tunnel syndrome and bilateral 
ganglion cysts in his wrists.  He had right wrist carpel tunnel 
release surgery secondary to this numbness in September 2007.  

On appeal, the Veteran has asserted that his feet and hand 
conditions, to include numbness and pain, are due to cold 
injuries sustained while on active duty in Korea.  The Veteran 
further asserts that his knee disorders are related to kneeling 
in foxholes during that time.  Finally, the Veteran asserts that 
his asthma began in service and has been continuous since that 
time.

Given that the Veteran has competently asserted that he has 
injuries of his hands and feet, including numbness, due to cold 
weather exposure in Korea, and as he served in Korea during the 
winter time, the Board finds that a VA examination is necessary 
in this case as to those issues.  The Veteran also has asserted a 
link between his current knee disorders and his military service, 
and a medical opinion as to etiology is necessary in this case.  
See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet App. 
79, 81 (2006); see also Duenas v. Principi, 18 Vet. App. 512 
(2004).

Moreover, the Board finds a VA examination is required as to the 
claimed pulmonary condition.  The Veteran has three currently-
diagnosed pulmonary disorders.  Additionally, he had an apparent 
pre-existing respiratory condition when he was accepted and 
enrolled into service in April 1954.  He has competently asserted 
that his pulmonary disorder has been continuous since his 
discharge from service.  Thus, the Board finds that an opinion is 
necessary in this case to determine whether the Veteran's "acute 
cold" noted on entrance was a pre-existing chronic pulmonary 
condition, and if so, whether the Veteran's pre-existing 
condition was aggravated by military service.  However, if such 
"acute cold" is not a pre-existing disability but is merely an 
acute and transitory condition, an opinion is required as to 
whether any current pulmonary disorder was incurred in service.  
The Veteran also indicated that he was diagnosed with asthma 
within 2 years of discharge from service, and he claims that such 
asthma has been ongoing since his deployment to Korea, further 
necessitating comment as to a potential relationship to active 
service.

With respect to the Veteran's 38 U.S.C.A. § 1151 issue, the Board 
notes that the Veteran's right hand pain and numbness pre-existed 
his right wrist surgery.  He underwent right wrist surgery in 
September 2007, and began physical therapy approximately 2 months 
later.  Treatment notes show the Veteran had markedly improved by 
January 2008 and he was discharged at that time, as he had 
achieved his occupational therapy goals.  He was given exercises 
to continue on his own.  April 2009 treatment records, as well as 
lay testimony from the Veteran in his hearing, indicate that 
during follow-up appointments, the surgeon stated that there was 
nerve damage secondary to the surgery and that the Veteran 
"would have to live with it."  Since it appears that the 
increased right hand symptoms noted in the record were temporary, 
the Board finds that another VA examination is necessary in this 
case to determine whether the Veteran has any "additional 
disability" under the provisions of 38 U.S.C.A. § 1151 as a 
result of his surgery.  See 38 C.F.R. § 3.159(c)(4); McLendon v. 
Nicholson, 20 Vet. App. 79, 81 (2006); see also Duenas v. 
Principi, 18 Vet. App. 512 (2004).  

Additionally, the Board notes that the Veteran signed an informed 
consent form on September 18, 2007, prior to his right wrist 
surgery.  That notwithstanding, a medical opinion is required in 
this case as to whether any nerve damage deemed to be an 
"additional disability" under 38 U.S.C.A. § 1151 was a 
reasonably foreseeable result of right wrist surgery, and whether 
the VA care in this case was careless, negligent, lacking in 
proper skill or error in judgment.  



Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 
611 (1992) (VA medical records are in constructive possession of 
the agency, and must be obtained if the material could be 
determinative of the claim).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  Obtain relevant VA treatment records 
since November 2009 from the Newington VA 
Medical Center and any other VA medical 
facility that may have treated the Veteran.  
Associate such records with the claims file.

2.  Ask the JSRRC to attempt to confirm 
treatment for the Veteran's claimed disorders 
during service, including via reports from 
the Surgeon General's Office (SGO), and 
morning and sick reports of the Veteran's 
assigned unit in Korea (Korea APO 24, A 
Company, 34th Infantry Regiment), from 
September to November 1955, December 1955 to 
February 1956, March to May 1956, and June to 
August 1956.

3.  Following the completion of the above 
development to the extent possible, schedule 
the Veteran for a VA orthopedic examination 
in order to determine the nature of any 
bilateral knee disorder and obtain an opinion 
as to whether such is related to service.  
The claims folder must be made available to 
and be reviewed by the examiner in 
conjunction with the examination.  All tests 
deemed necessary, including x-rays, should be 
conducted and the results reported in detail.  

Following a claims file review and 
examination of the Veteran, the VA examiner 
should provide a diagnosis for any knee 
disorders, to include any arthritic condition 
thereof, found.  The VA examiner should then 
opine as to whether any knee disorder more 
likely, less likely or at least as likely as 
not (50 percent or greater probability) arose 
during or is otherwise related to military 
service.  In so discussing, the examiner 
should specifically address the Veteran's lay 
assertions that kneeling in foxholes in cold 
weather caused his current knee problems.

If the VA examiner finds that a disability of 
only one knee is service-related, an opinion 
should be made as to whether the other knee 
disability is caused by the service-related 
disability or whether such knee disability is 
aggravated beyond the normal progression of 
that disease by the service-related knee 
disability.

All opinions must be accompanied by a clear 
rationale.  If the examiner opines that any 
of the above questions cannot be resolved 
without resorting to speculation, then a 
detailed medical explanation as to why this 
is so must be provided.

4.  Schedule the Veteran for a VA examination 
in order to determine the nature of the 
claimed residuals of cold injuries of his 
hands and feet and obtain an opinion as to 
whether such is related to service.  The 
claims folder must be made available to and 
be reviewed by the examiner in conjunction 
with the examination.  All tests deemed 
necessary, including x-rays and neurological 
examinations, should be conducted and the 
results reported in detail.  

Following a claims file review and 
examination of the Veteran, the VA examiner 
should provide a diagnosis for any cold 
injury residuals of the hands and feet found, 
to include any neurological conditions 
thereof.  

If and only if diagnoses of cold injuries of 
the hands and feet are provided, the VA 
examiner should then opine as to whether the 
Veteran's diagnosed cold injury residuals of 
his feet and/or hands more likely, less 
likely or at least as likely as not (50 
percent or greater probability) arose during 
or are otherwise related to his military 
service.  In so discussing, the examiner 
should specifically address whether the 
Veteran's period of service in Korea, in 
which he stated that he was exposed to cold, 
lived in "pup tents" and wore several 
layers of clothing to keep warm, caused his 
currently diagnosed cold injury residuals.

All opinions must be accompanied by a clear 
rationale.  If the examiner opines that any 
of the above questions cannot be resolved 
without resorting to speculation, then a 
detailed medical explanation as to why this 
is so must be provided.

5.  Schedule the Veteran for a VA 
respiratory/pulmonary examination in order to 
determine the nature of the claimed pulmonary 
disorder and obtain an opinion as to whether 
such is related to service.  The claims 
folder must be made available to and be 
reviewed by the examiner in conjunction with 
the examination.  All tests deemed necessary, 
including x-rays, should be conducted and the 
results reported in detail.  

Following a claims file review and 
examination of the Veteran, the VA examiner 
should provide a diagnosis for any pulmonary 
or respiratory condition found, to include 
asthma, COPD and/or emphysema.  

For each respiratory/pulmonary disorder 
diagnosed, the VA examiner should opine as to 
whether such disorder pre-existed service 
and, if so, whether such was aggravated 
beyond the normal progression of that disease 
by military service.  The VA examiner must 
accept as conclusive fact that on entrance 
into service in April 1954 the Veteran was 
noted as having an "acute cold with 
occasional rales; negative chest x-ray."  

In so discussing, the examiner should 
specifically address whether that "acute 
cold" was in fact a manifestation of any 
currently diagnosed pulmonary or respiratory 
disorders, to include asthma, COPD or 
emphysema.  The examiner should also address 
the Veteran's lay assertions that he passed 
out several times during service and that he 
had trouble breathing in the cold weather of 
Korea, and that he was pulled from the 
frontlines because he was "coughing too 
much," as such relates to whether the 
Veteran's "acute cold" on entrance was 
really acute in nature.

If any currently-diagnosed pulmonary or 
respiratory disorder is found to pre-exist 
his entrance to military service, then the VA 
examiner should state whether the Veteran's 
military service, to include cold weather 
exposure in Korea ("coughing too much") as 
well as passing out in service, aggravated 
the Veteran's pre-existing pulmonary or 
respiratory disorder beyond the normal 
progression of that disease.  To the extent 
practicable, the examiner should indicate a 
baseline of symptomatology and the 
aggravation of such symptomatology by service 
if aggravation is found.

If any diagnosed pulmonary/respiratory 
disorder is not found to pre-exist military 
service, the VA examiner should then provide 
an opinion as to whether that disorder more 
likely, less likely or at least as likely as 
not (50 percent or greater probability) arose 
during or is otherwise related to his 
military service.  

The VA examiner should finally address 
whether any nonservice-related 
pulmonary/respiratory disorder is related to 
or aggravated by any service-related or 
service-aggravated disorder (e.g. the Veteran 
has asthma which is service-related, but the 
Veteran's COPD is nonservice-related).  Such 
opinion should state whether the service-
related disorder more likely, less likely or 
at least as likely as not (50 percent or 
greater probability) caused the nonservice-
related disorder, or whether such nonservice-
related disorder is aggravated beyond the 
normal progression of that disorder by the 
Veteran's service-related disorder.  

All opinions must be accompanied by a clear 
rationale.  If the examiner opines that any 
of the above questions cannot be resolved 
without resorting to speculation, then a 
detailed medical explanation as to why this 
is so must be provided.

6.  Schedule a VA examination with a 
physician to determine whether the Veteran 
has any additional disability, to include 
aggravation of a pre-existing disability, 
following his September 2007 right wrist 
carpel tunnel release surgery.  The claims 
folder must be made available to and be 
reviewed by the examiner in conjunction with 
the examination.  All tests deemed necessary 
should be conducted and the results reported 
in detail.  

Following a claims file review and 
examination of the Veteran, the VA examiner 
should state whether:  

(a)	The Veteran's right wrist and hand 
neuropathy, pain and numbness reflected 
in the record, constitutes an 
additional disability following the 
surgery.  The VA examiner should 
specifically comment on the Veteran's 
right wrist and hand symptomatology 
prior to the September 2007 surgery, as 
well as the improvement noted in VA 
treatment records, particularly in 
January 2008.

(b)	If and only if the VA examiner finds 
that an additional disability followed 
the VA surgery, the VA examiner should 
discuss whether it is at least as 
likely as not that such additional 
disability is:

a.	Due to the carelessness, 
negligence, lack of proper skill, 
error in judgment, or similar 
instance of fault by VA during the 
surgical treatment; or 



b.	Whether such additional disability 
was not a reasonably foreseeable 
outcome of the surgical procedure.  
In this regard, the VA examiner 
should specifically discuss the 
informed consent form that the 
Veteran signed as well as the 
Veteran's claimed nerve damage 
that is resultant from the 
surgery, according to statements 
made to him by his VA surgeon in 
follow-up appointments.

A rationale must be provided for all opinions 
rendered.  If the examiner cannot respond 
without resorting to speculation, he should 
explain why a response would be speculative.

7.  After the development requested above has 
been completed to the extent possible, the 
RO/AMC should again review the claims for 
service connection of residuals of cold 
injuries of the hands and feet, a bilateral 
knee disability, a pulmonary condition to 
include asthma, COPD and emphysema, as well 
as a claim for compensation under 38 U.S.C.A. 
§ 1151 for residuals of right wrist carpel 
tunnel release surgery (claimed as right hand 
residuals).  If the benefits sought on appeal 
remain denied, the Veteran and his 
representative, if any, should be furnished a 
supplemental statement of the case and be 
given the opportunity to respond thereto 
before the case is returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ERIC S. LEBOFF 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



